Citation Nr: 1604782	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-11 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS).

8.  Entitlement to service connection for Gulf War syndrome, to include irritable bowel syndrome (IBS).

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for left shoulder strain.

11.  Entitlement to service connection for eczema, claimed as a skin rash.

12.  Entitlement to an initial compensable rating for DJD of the right thumb. 

13.  Entitlement to an initial rating in excess of 10 percent for DJD of the right knee.

14.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee, to include a temporary total rating due to surgery.

15.  Entitlement to an initial rating in excess of 30 percent prior to March 7, 2011, and in excess of 10 percent on and after that date for pseudofolliculitis barbae (PFB).

16.  Entitlement to an initial rating in excess of 10 percent for calcaneal spurs with degenerative changes of the navicular joint of the left ankle.


REPRESENTATION

Appellant (the Veteran) represented by:	Cheryl R. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In particular, a July 2009 rating decision of the RO in Columbia, South Carolina, denied service connection for mild myopic astigmatism, hearing loss, sleep apnea, left shoulder strain, and Gulf War syndrome, and granted service connection and assigned initial 10 percent ratings for bilateral knee DJD, left ankle degenerative changes.  A December 2009 rating decision from the RO in Atlanta, Georgia, denied service connection for bilateral tinnitus and granted service connection and assigned an initial noncompensable rating for PFB.  A November 2010 rating decision from the RO in Huntington, West Virginia, denied service connection for PTSD and eczema.  A January 2013 rating decision of the RO in St. Petersburg, Florida, denied service connection for fibromyalgia, chronic fatigue syndrome, and erectile dysfunction.  Finally, a July 2014 rating decision, also from the St. Petersburg RO, granted service connection and assigned an initial non-compensable rating for right thumb DJD.

The Board notes that the Veteran's original claim for service connection for Gulf War syndrome was filed prior to discharge in his first claim for disability benefits in June 2006.  At that time, he did not specify what he meant by "Gulf War syndrome."  During the pendency of the appeal, the Veteran has brought additional claims for IBS.  Although the RO has processed this as a separate claim, the disorder is listed among those presumptively associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).  As a result, the Board concludes that the Veteran's successive filing is a refinement of his original, June 2006 claim and is encompassed within the scope of that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  As a result, the Board has recharacterized issue as listed on the cover page.  The Board notes that this determination results in the earliest possible date of claim for IBS.  

During the pendency of the appeal, an increased initial evaluation of 30 percent prior to March 7, 2011, and 10 percent from that date for PFB was granted by rating decision dated in May 2011.  The Veteran continues to contend that yet higher ratings are warranted; thus, the issue remains on appeal.  

The Veteran testified before the undersigned at an April 2015 hearing at the RO.  A transcript has been associated with the file.  The record was held open after the hearing so that the Veteran might submit additional evidence, which he did.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the Veteran has filed multiple statements styled "Notice of Disagreement," in which he objects to the calculation of retroactive pay after increases in the disability rating for PFB in May 2011.  The Veteran attempted to appeal the lack of retroactive payments, claiming that the RO had not effectuated the grant.  However, the RO did effectuate the grant.  As explained in a January 2014 letter from the RO, the Veteran is in receipt of retirement pay.  The RO was required to offset any retroactive payment at that time, although a later change in law allows concurrent receipt of retirement pay.  After the January 2014 letter regarding retirement pay offsets, the Veteran stopped objecting to the lack of a retroactive payment.  

The issues of entitlement to service connection for right ear hearing loss, PTSD, left shoulder strain, and eczema and entitlement to initial ratings in excess of those assigned for bilateral knee, left ankle, and PFB disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On April 15, 2015, the Veteran withdrew his appeal for entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism.

2.  The Veteran has a current disability of sleep apnea which began during service.

3.  The Veteran has a current disability of erectile dysfunction which began during service.

4.  Tinnitus had its onset in service.

5.  The Veteran does not have a left ear hearing loss disability for VA purposes.

6.  The Veteran does not have a current disability of fibromyalgia or CFS.

7.  The Veteran does not have either an undiagnosed illness or medically unexplained multisymptom illness productive of fatigue, skin signs or symptoms, headaches, muscle pain, joint pain, neurological or neuropsychological signs or symptoms, respiratory symptoms, sleep disturbances, gastrointestinal signs or symptoms, or cardiovascular signs or symptoms.  

8.  The Veteran's DJD of the right thumb is manifested by pain, swelling, and tenderness on examination, but not a gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

6.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

8.  The criteria for an initial 10 percent disability rating, but no higher, for DJD of the right thumb are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.15, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

On April 15, 2015, the Veteran stated that he withdrew his appeal as to the issue of entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism, during the hearing before the undersigned.  April 2015 Board Hearing (Hrg.) Transcript (Tr.) at 4.  Upon questioning, the Veteran stated that he understood that there will be no decision on the issue and that, if he filed for a new claim in the future, such a claim would not relate back to the appeal that he was withdrawing.  Id.  The Board finds that the Veteran's intent to withdraw was knowing, intelligent, and voluntary based upon the assistance from his representative and the discussions at the hearing.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issue of entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism, is appropriate.  See 38 U.S.C.A. § 7105(d); see also 38 C.F.R. §§ 20.202, 20.204.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Sleep Apnea

The Veteran's VA treatment records from the Atlanta, Georgia, VA Medical Center show a May 2009 sleep study.  The Veteran was not diagnosed with sleep apnea as a result.  However, sleep apnea does appear on the active problem list of his records from July to November 2010.  The Board finds that this is sufficient evidence of a current disability.  

The Veteran testified before the undersigned that he began having trouble sleeping during service, specifically snoring and waking up choking.  April 2015 Board Hrg. Tr. at 20.  He also stated that he divorced his first wife in 2001 during service.  Id. at 21.  He indicated that he did not seek treatment while in service because he did not "have an idea of what was going on."  Id.  An April 2011 statement was received from the Veteran's ex-wife.  She indicated that the Veteran had problems with snoring so loudly that she occasionally had to sleep in another room.  Given the Veteran's in-service divorce, her observations must date to service as well.  

The Board observes that the Veteran has competently and credibly described symptoms in-service which have been persistent to the present.  Moreover, the symptoms resulted in medical testing, supporting a later diagnosis by a medical professional.  Thus, the Board finds the lay evidence competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board sees no reason to question the credibility of either of the witnesses.  Finally, the lay testimony goes to both in-service onset of the disease and nexus.  

The Board finds the evidence is at least in equipoise that the Veteran's sleep apnea was incurred in active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.  38 C.F.R. § 3.303(a).

B. Erectile Dysfunction

The Veteran reported treatment for erectile dysfunction at the VA facility in Stockbridge, Georgia, when filing his May 2011 claim.  Records dated from November 2011 to December 2012 contain a diagnosis of erectile dysfunction in the Veteran's active problem list.  The Veteran stated that he had erectile dysfunction beginning in late 1999 or 2000 while still in service.  See May 2011 Correspondence; see also December 2012 VA Form 21-4138.  He also reported that he did not seek medical treatment during service out of embarrassment.  The Board finds that erectile dysfunction is a condition susceptible to lay observation.  Moreover, the symptoms resulted in medical testing, supporting a later diagnosis by a medical professional.  Thus, the Board finds the lay evidence competent.  See Jandreau, 492 F.3d at 1377.  Moreover, the Veteran's explanation for why it does not appear in his contemporaneous medical records is plausible.  The Board finds the evidence is at least in equipoise that the Veteran's erectile dysfunction was incurred in active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.  38 C.F.R. § 3.303(a).

C. Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b) where acoustic trauma is present in service.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran retired from 20 years active service at the end of August 2006.  His DD 214 indicates that he worked in motor transport operations for over nineteen years.  The Veteran reported a history of noise exposure during service from visiting firing ranges and engine noise related to his work in the motor pool.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He was diagnosed with tinnitus at an April 2007 VA audiology examination, which he reported was present bilaterally about 60 percent of the time.  A compensable rating is warranted for persistent tinnitus.  See 38 C.F.R. § 4.87, DC 6260 (2015).  The foregoing evidence is not contradicted.  The Board finds that the Veteran's tinnitus was manifest to a compensable degree within one year of the Veteran's separation from service.  The criteria for service connection are satisfied.  38 C.F.R. §§ 3.307(a)(3), 38 C.F.R. § 3.309(a).  

D. Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss which he feels are due to noise exposure in service.  The Board discusses right ear hearing loss in the Remand section below.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The RO denied the hearing loss claim because the evidence did not establish that the Veteran had a hearing loss disability.  In his June 2006 claim, the Veteran reported the disability began in May 1999 and that he was treated until August 1999.  In his August 2009 Notice of Disagreement, the Veteran contended that his final physical examination report "showed some signs of small hearing loss".  

The Veteran completed a report of medical history in October 2005 during his retirement physical.  At the time, he denied a hearing loss or wearing a hearing aid.  On clinical evaluation, his ears were normal.  A December 2005 physical examination contains audiometric puretone threshold scores, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
20
10
LEFT
20
15
10
10
15

Speech recognition ability scores were not recorded.

On VA audiologic examination in April 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
15
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The Veteran underwent an audiometric test at the VA Lakeland CBOC in December 2012.  At that time, the audiologist indicated that the Veteran's puretone test scores for the left ear were normal from 250 to 8,000 Hz and that he had speech recognition of 100 percent.  Although the scores themselves were not incorporated into the Veteran's VBMS file, "normal" has a technical definition.  See Hensley, supra.  The December 2012 test results do not meet the standard for a hearing loss disability in the left ear by definition, as "normal" scores are those of 20 dB and less.  

In sum, these scores, including those from his retirement physical examination, do not meet the criteria set for a hearing loss disability for VA purposes in the left ear.  See 38 C.F.R. § 3.385.  

The Board has considered the Veteran's contentions that he has left ear hearing loss.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges the Veteran's competency to report the subjective experience of diminishing hearing.  Moreover, the Veteran's account has been consistent throughout his appeal and the Board sees no reason to question his credibility.  However, whether a hearing loss disability exists is a question which, in the circumstances of this case, is not within the realm of lay diagnosis.  

First, the Veteran has described "hearing problems" but not the severity of hearing loss that would both be lay diagnosable and meet the criteria, such as deafness.  Cf. 38 C.F.R. § 4.85(g) (2015) (describing to disability ratings and special monthly compensation for deafness).  Additionally, the criteria are based not simply on lay observable symptoms but the responses elicited in a clinical testing environment.  This indicates that even trained medical personnel must rely on audiometric testing to diagnose a person with hearing loss in conformity with 38 C.F.R. § 3.385, rather than rely on personal observation of a patient.  

Second, the Veteran has not reported in his statements in support of this claim or testimony before the undersigned that a medical diagnosis of a left ear hearing loss disability in conformity with 38 C.F.R. § 3.385 has been made by a medical professional.  Instead, he has reported testing.  He has argued that some hearing loss was shown during his retirement physical, but, as discussed above, the test results do not show a hearing loss disability.  

Third, the Veteran's report of diminished hearing acuity was evaluated in April 2007 and December 2012 by medical experts.  Those experts conducted specific, relevant testing, that shows that the Veteran did not have hearing loss which meets the regulatory criteria.  As such, his testimony has not been supported by a later diagnosis.  In sum, the Board finds that the Veteran's lay statements are not competent to diagnose the presence of a hearing loss disability meeting the regulatory definition.  See Jandreau, 492 F.3d at 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have a left ear hearing loss disability at the time of claim filing or at any time thereafter.  The lay evidence is not competent on this point.  The medical evidence is uniformly against the existence prior to or after claim filing.  The Board concludes that criteria for service connection have not been met.  See Hensley, 5 Vet. App. at 159.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

E. Fibromyalgia and CFS

The Veteran contends that he is entitled to service connection for fibromyalgia, CFS, and IBS as a result of his service in the Persian Gulf.  For the reasons that follow, the Board finds that the Veteran does not have a current disability of either fibromyalgia or CFS.  Accordingly, the Board concludes service connection is not warranted for either fibromyalgia or CFS.  See 38 C.F.R. §§ 3.303, 3.317.  As will be discussed below, the Board remands the IBS claim as part of his service connection for Gulf War syndrome.  

According to a DD 214 issued at his retirement, the Veteran served in Saudi Arabia from October 1990 to April 1991 and in Kuwait from February to July 1998.  The Veteran qualifies as a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

On review of the record, the Board finds that the Veteran does not have fibromyalgia or CFS.  The Board addresses the lay evidence first before considering the medical evidence.

1. Lay Evidence

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Accordingly, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder that is beyond the competence of a lay person.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Initially, the Board notes that fibromyalgia and CFS are not conditions which a lay person may competently diagnose.  

The Board finds that the Veteran may not competently diagnose himself with either fibromyalgia or CFS.  Fibromyalgia is a medically complex disorder.  The disability rating schedule reflects that fibromyalgia may involve irritable bowel symptoms, Raynaud's-like symptoms, anxiety, and depression, each of which also has its own classification under the ratings schedule should those be the actual underlying disability.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025, § 4.104, DC 7117, § 4.114, DC 7319, § 4.130, DCs 9400, 9434-9440.  The U.S. Court of Appeals for Veterans Claims has also held that fibromyalgia is a medically complex disorder.  See Irish v. Shinseki, 10-3305, slip op. at 6 (U.S. Vet. App. Jan. 3, 2012); see also Correll v. Shinseki, No. 11-2463, slip op. at 3 (U.S. Vet. App. Aug. 8, 2012).  Although these rulings are not precedential, the Board finds that they are nonetheless persuasive authority that fibromyalgia is not a disorder a lay person may competently diagnose.  See Jandreau, 492 F.3d at 1377.  

The Board also finds that CFS is a medically complex disorder.  VA has determined that, in order to diagnose CFS, other clinical conditions that may produce similar symptoms must be excluded by thorough evaluation based on history, physical examination, and appropriate laboratory findings.  38 C.F.R. § 4.88a (2015); see 59 Fed. Reg. 60,901 (Nov. 29, 1994) (noting that CFS had been ill-defined and sometimes confused with other conditions).  Where VA determines that clinical judgment is necessary, a lay person's testimony may not substitute for a medical diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that the requirement of a medical diagnosis for posttraumatic stress disorder (PTSD) in 38 C.F.R. § 3.304(f) indicates that the condition is not one a lay person may offer).  Particularly where a disorder is both not well defined and may be confused with other conditions, the need for a medical expert to determine whether the disorder exists is acute and supports a finding of medical complexity.  Accordingly, the Board finds the Veteran may not competently diagnose himself with CFS.  See Jandreau, at 1377.  

The Veteran may competently report a diagnosis from a medical professional.  To the extent that the Veteran was ultimately diagnosed with fibromyalgia by Dr. E.S.M., his statements and testimony are competent.  However, they are also cumulative of the 2014 letter and treatment record discussed below.  The Veteran's statements do not describe the basis E.S.M. used to diagnose fibromyalgia.  As a result, the Board finds they are of no independent probative value and his statements in this regard will not be discussed further.  The remaining evidence on point is medical in nature and will be discussed below.  

The Board observes the Veteran has not, in his many submissions, directly asserted that a medical professional has ever diagnosed him with CFS.  Instead, the Veteran described himself as constantly tired and fatigued in a December 2012 statement.  He believed that these problems were from Gulf War syndrome.  He claimed to have reported the effects for a long time, but also that no one wanted to document it.  

The Board observes that medical professionals customarily record present signs and symptoms and assessments based on interview and clinical evaluations and that these records are considered to have a high degree of reliability:  

Medical records, in general, warrant consideration as trustworthy evidence.  The records contain information supplied to or by health professionals to facilitate diagnosis and treatment of medical conditions.  With proper treatment hanging in the balance, accuracy has an extra premium.  

Cucuras v. Sec'y of Dept. of Health and Human Services, 993 F.2d 1525, 1528 (Fed. Cir. 1993).  CFS is a medical diagnosis.  As such, a diagnosis would have been recorded to facilitate treatment.  Therefore, it is a matter which would be recorded in the ordinary course of treatment had such a diagnosis been made.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (noting that the Board can rely on silence in medical records to find the absence of a finding only when there is a medical reason for an examiner to address the finding).  The Veteran's statements that treatment providers would not document CFS may be taken as evidence that the providers did not find signs or symptoms of CFS or diagnose CFS.  See Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board finds that this is also not competent lay evidence of a report of a contemporaneous medical diagnosis.  Jandreau, at 1377.  

The Veteran was also provided specific VA examinations on this point in April 2007 and December 2012.  On both occasions, the examiners concluded that the Veteran did not have CFS.  

In light of the foregoing, the Board finds that the lay evidence is not competent to establish a current disability of CFS.  The lay evidence is competent as to fibromyalgia, but is cumulative of the medical evidence.  As such, the lay evidence is not sufficient on its own to establish the existence of a current disability at or after claim filing.  The Board turns to consider the medical evidence.

2. Medical Evidence

The medical evidence does not establish fibromyalgia or CFS at any point at or after claim filing.

At an April 2007 VA examination, the Veteran was evaluated for a Gulf war related illness.  The examiner conducted an extensive physical examination and concluded that the Veteran had no residual symptoms or conditions.  

In a December 2012 statement, the Veteran described himself as constantly tired and fatigued.  He believed that these problems were from Gulf War syndrome.  He claimed to have reported the effects for a long time, but also that no one wanted to document it.  

The Veteran was evaluated at a December 2012 VA examination to determine whether he had either fibromyalgia or CFS.  The Veteran described fatigue, generalized muscle aches, sleep disturbances, and headaches.  

The examiner indicated that he reviewed the Veteran's Army and VA records and noted that the Veteran had never been diagnosed with CFS.  The examiner observed the Veteran portrayed great difficulty getting out of a chair to ambulate to the exam room.  He ambulated with a cane and took slow short steps.  There was moaning and groaning with some motions, movements, or when being touched.  The Veteran denied any recent injuries.  The Veteran states he has had chronic fatigue since 1995 but none of the previous medical encounters reviewed Tampa VA or Atlanta VA report such debilitation or problems.  The Veteran claimed severe joint pains but X Rays reviewed show only mild arthritis of the spine and feet mild to moderate arthritis in the knees.  His labs on file were normal.  The Veteran had treatment for Depression as revealed in the Atlanta VA progress note of 01/04/2011.  The examiner discussed with the Veteran that depression can greatly increase perceived Pain and aches.  He has been on CITALOPRAM.  The Veteran stated he was on this for approximately one year and he felt no improvement with this so he stopped taking it.  The veteran was counseled that there are a large selection of antidepressants to use and unfortunately it is often a trial and error process with some patients to find one that gives the desired effect.  He was encouraged to discuss this with his medical and psych providers to possibly help bring him some relief of his various symptoms.  The examiner indicated that there was no current evidence of CFS.  

The examiner also evaluated the Veteran for fibromyalgia.  The examiner palpated the Veteran's muscles over the entire body.  The Veteran moaned with this exam and stated that "everything hurts everywhere."  The examiner noted that there were no actual trigger points encountered and all muscles were relaxed with no obvious spasms, knots or muscle imbalances.  The examiner concluded that there was no current evidence of fibromyalgia.  

The examiner also completed a review for undiagnosed illnesses.  The examiner reviewed the Veteran's complaints regarding his respiratory, skin, sleep, psychiatric, joint pain, fatigue, weakness, and tinnitus contentions.  The examiner noted that all medical conditions for the Veteran are common with known or studied causes.  

The Veteran submitted an October 2014 letter and an August 2014 treatment record both from a Dr. E.S.M.  Both the letter and treatment record indicate that the Veteran has fibromyalgia.  

The Board assigns this diagnosis little probative value because they are assertions without supporting rationales or findings.  The VA benefits system also does not favor the opinion of a VA examiner over a regular treating physician, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; see also 38 C.F.R. § 4.2. 

An expert opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  See Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (Kasold, C.J., concurring) (internal citations omitted).  There is no reasons-or-bases requirement for medical examiners, and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id. 

As mentioned above, E.S.M. does not document the history, tests, or examinations upon which the fibromyalgia diagnosis is based.  The Board cannot meaningfully weigh the treatment records against the 2014 documents from Dr. E.S.M. in the absence of articulated rationales or supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); cf. Terran ex rel Terran v. Sec'y of Health and Human Services, 195 F.3d 1302, 1316 (Fed. Cir. 1999) (noting that courts determine probative value by inquiring whether expert testimony has a reliable basis in the knowledge and experience of the relevant discipline) (internal citations omitted).  Indeed, in the absence of any assessment of the Veteran's reported symptoms, the treating physician's opinions are lacking in any of the usual indicia of reliability for medical evidence.  

The medical evidence also does not support a finding that the Veteran has had an undiagnosed illness or medically unexplained chronic multisymptom illness (other than fibromyalgia or CFS) at or after claim filing.  See 38 C.F.R. § 3.317(a)(2)(i).  The Veteran was specifically evaluated to determine whether he had chronic symptomatology at the 2007 and 2012 VA examinations.  In 2007, the examiner concluded that the Veteran did not have ongoing symptoms.  In 2012, the examiner indicated that the Veteran's complains, such as widespread muscle and joint pain, fatigue, were accounted for by actually diagnosed disorders.  Moreover, the Veteran is service-connected for many of those disorders, such as the knee and ankle disorders remanded below, or is seeking service connection for them, such as the left shoulder disorder remanded below.  Although lay evidence is competent to establish symptomatology for them, undiagnosed illness and medically unexplained chronic multisymptom illnesses require some exercise of medical judgment to rule out other possible disorders.  There is no medical evidence against the 2007 and 2012 medical opinions on these points.  As such, the Board finds that lay evidence is not competent to diagnose them.  Even if lay evidence was competent, the Veteran has not alleged that he has something other than fibromyalgia or CFS.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has had an undiagnosed illness or medically unexplained chronic multisymptom illness (other than fibromyalgia or CFS) at or after claim filing.  

In light of the foregoing, the Board finds that the weight of the competent, credible, and probative evidence is against a finding that the Veteran had fibromyalgia, CFS, or some other undiagnosed illness that the Veteran has misidentified as fibromyalgia or CFS at the time of claim filing or any time thereafter.  The Board has found the lay evidence to be of little probative value.  Similarly, the Board has found that medical evidence in favor of the claims, the 2014 E.S.M. documents, is entitled to little probative value as well.  In contrast, the 2012 VA examination report is entitled to significant probative weight and is against the claims.  The Board finds that the Veteran does not have a current disability of either fibromyalgia or CFS.  Service connection is not warranted on direct or presumptive bases.  38 C.F.R. §§ 3.303, 3.317. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Disability Rating

The Board addresses on the initial disability rating for right thumb DJD.  The remaining disability rating appeals are remanded below.  For the reasons that follow, the Board concludes that an initial 10 percent rating is warranted, but that a higher schedular rating and referral for consideration of an extraschedular rating are not warranted.

A. Schedular Rating

The Veteran's DJD of the right thumb is currently assigned a noncompensable (zero percent) rating under Diagnostic Code (DC) 5010-5228.  This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the traumatic arthritis.  See 38 C.F.R. § 4.27. 

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a.  In turn, arthritis, degenerative, is rated under DC 5003.  Id.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  Id.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  In the absence of limitation of motion, ratings are awarded if there is involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  Under this definition, the Veteran's service-connected disability would affect at most one group of minor joints.  As a result, the ratings under DC 5003 requiring 2 or more major joints or groups of minor joints are not for application.  

Disability ratings for individual fingers under DCs 5216-5230 are assigned based on involvement of either the major or minor hand; however, the Board notes that the ratings under DC 5228 are identical for either hand.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  Although there are extensive criteria governing ratings for individual and multiple digits, only those which rate the thumb alone are relevant in this case.  See id.  Additional ratings are available based on ankylosis; however, August 2010 and July 2014 VA examination reports indicate that there is no evidence of ankylosis and the Veteran has not contended otherwise.  Thus, the ankylosis ratings are also not relevant to the appeal.

For disabilities of the thumb alone, a 20 percent rating is warranted for limitation of motion productive of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A 10 percent rating is warranted for limitation of motion productive of a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the rating to be assigned is zero percent, or noncompensable.  Id.  

At an August 2010 VA examination, the Veteran reported constant pain in the thumb and joint areas.  He also described sharp pain down his thumb and right hand.  He received treatment in the forms of medications and injections.  He denied hospitalizations or surgery.  He reported that he was unable to tie shoelaces, fasten buttons, or pick up a piece of paper and tear it with the right hand.  The Veteran also indicated that the thumb would "start jumping and lose power."  On clinical examination, the Veteran's right wrist was tender.  The Veteran's right thumb had less movement than the left, but he was able to oppose the thumb to the other digits of his right hand.  The examiner indicated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that the effect of the condition on the Veteran's daily activity was that he could not hold or throw objects or use the right hand.  

At a July 2014 VA examination, the examiner noted a subjective complaint of pain at the base of the Veteran's right thumb with movement and typing.  The examiner noted that there was no gap between the thumb pad and finger when opposing the thumb to the finger.  The examiner also noted there was evidence of swelling and there was tenderness during palpation of right thumb joint.  Hand grip strength was 5/5 and there was no evidence of ankylosis of the thumb.  

The Veteran testified before the undersigned that he had painful motion in his right thumb as a result of his service-connected DJD.  Specifically, he stated that the thumb was "always in pain," that he could not grip a pen like he should, and that "it's tender and sore, from the inside of [his] thumb all the way up to [his] wrist."  April 2015 Board Hrg. Tr. at 13.  

The Veteran argued through his representative that a compensable rating was warranted based on painful motion in the Substantive Appeal and during the April 2015 Board hearing.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

The Board concludes that an initial 10 percent rating is warranted for right thumb DJD.  On examination, there was no gap between the thumb pad and finger when opposing the thumb to the finger.  The Veteran does not contend otherwise.  Thus, the listed criteria for a minimal compensable rating under DC 5228 for limitation of motion of the thumb are not satisfied.  However, the Veteran has testified competently and credibly that he has pain in the thumb with use and the July 2014 VA examination report contains objective indicia of swelling and tenderness on palpation.  "Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint[]."  Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015).  38 C.F.R. § 4.59 serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under DC 5003 even though actual motion is not limited.  Id. (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  Accordingly, the Board concludes that a minimum compensable rating must be assigned under the criteria for DC 5228.  

The Board also concludes that an initial rating in excess of 10 percent is not warranted.  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Veteran testified that he had difficulty writing and lifting papers.  April 2015 Board Hrg. Tr. at 13-14.  He also testified that he "really [had] no grip with [his] right hand because of his thumb."  Id. at 14.  He also testified that he had been using a "cast" on the right hand, but also that a doctor had told him to use the cast less.  Id.  The August 2010 VA examination report indicates that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The July 2014 VA examination report indicates that, on clinical examination, the Veteran has 5/5 strength in his hand and range of motion sufficient to touch opposing finger tips.  The Board acknowledges the Veteran's pain and tenderness in the right hand, but finds that the pain and limitation are not analogous to a limitation of motion where the thumb can move no closer than two inches to the opposed fingers.  See 38 C.F.R. § 4.71a, DC 5228.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran has actually painful motion of the right thumb, but also that the preponderance of the evidence demonstrates that the right thumb DJD is not productive of limited motion at any time during the period on appeal.  Thus, the Board concludes that an initial 10 percent rating, but no higher, is warranted for the right thumb DJD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Referral for Consideration of an Extraschedular Rating

Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, neither the first nor second Thun element is satisfied.  Considering the Veteran's right thumb DJD alone, the disability is manifested by signs and symptoms such as pain and swelling, which impairs his ability to use his hand in daily life, including writing and lifting papers.  See Board Hrg. Tr. 6-7, 13-14.  These signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule because the schedule for rating arthritis disabilities provides disability ratings on the basis of painful motion, weakness, and other such factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5228; Mitchell, 25 Vet. App. at 37.  In other words, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss consistent with the Veteran's disability picture.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by functional impairments.  Moreover, the Veteran described the impact of his disabilities on his employment, but, in doing so, did not mention his right thumb.  April 2015 Board Hrg. Tr. at Also, the Veteran has not reported hospitalizations for the right thumb.  There is nothing exceptional or unusual about the Veteran's right thumb disability.  Thun, 22 Vet. App. at 115.

The Board has also considered referral for consideration of an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the functional impairment created by the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  There is no evidence of record to suggest and the Veteran does not contend that he experiences any symptoms from the service-connected right thumb that, when combined with the effect of other service-connected disabilities, are not being adequately compensated the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  To the extent that the Veteran has appealed the disability ratings for his left ankle, bilateral knees, and PFB, whether these disabilities have a combined effect not anticipated by the ratings schedule is necessarily deferred pending the completion of the remand below.

In sum, the Board finds that the schedular rating criteria reasonably describes the Veteran's disability picture for the right thumb DJD, when considering the right thumb DJD alone or in conjunction with other service-connected disabilities.  As such, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).  

IV. Duties to Notify and Assist

VA has statutory and regulatory obligations to notify and assist claimants for VA administered benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

As to the issues of entitlement to service connection for sleep apnea, erectile dysfunction, and tinnitus, those claims have been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board finds that adequate pre-adjudicatory notice was provided as to each of the issues denied above.  As to the left ear hearing loss claim, a September 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication in September 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  As to the fibromyalgia and CFS claims, a January 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication in January 2013.  Id.  As to the initial rating for right thumb DJD, an August 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the underlying service connection claim in November 2010.  Id.  

The Veteran also was provided an opportunity to set forth his contentions during the April 2015 hearing before the undersigned.  At any Board hearing, the presiding Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  The record reflects that at the April 2015 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

B. Duty to Assist

The duty to assist includes providing reasonable assistance to a claimant by obtaining outstanding records evidence on the claimant's behalf or by provision of a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

1. Records

VA has a general obligation to assist the Veteran in obtaining relevant records, both those held by non-Federal repositories and those in such repositories, in support of claims for disability benefits.  38 U.S.C.A. § 5103A(b), (c); Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and relevant private treatment records have been obtained, including at an Eagle's Landing family practice.  

As discussed above, the Veteran obtained and submitted an August 2014 treatment record and an October 2014 letter, both from Dr. E.S.M., which indicate that the Veteran had a diagnosis of fibromyalgia.  The Board has indicated above that these records are not persuasive because they are assertions without supporting rationales or findings.  When VA concludes that a medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (citations omitted).  However, the duty to clarify or supplement missing information is limited to those instances in which the missing information is relevant, factual, and objective, that is, not a matter of opinion.  Id. at 270.  The treating physician's records are missing both factual information, such as the Veteran's contemporaneous report of symptoms, and matters of opinion, particularly the doctor's rationale on the issue of diagnosis.  The Board finds the missing information is outside the limited duty to clarify announced in Savage.

The Board also notes that the records from E.S.M. imply that other records exist.  The Board remands for some of those records below; however, the duty to assist does not require that the left ear hearing loss, fibromyalgia, or CFS claims be remanded as well.  The letter from E.S.M. does not reference left ear hearing loss or CFS or that the Veteran was in treatment for either hearing problems or CFS; the Board finds that there is no indication that the additional records may be relevant to those claims.  See Golz, 590 F.3d at 1320 (holding that the duty to assist only requires VA to seek potentially relevant records).  The Board has explained why the duty to assist does not require additional records pertaining to fibromyalgia to be requested from E.S.M.  The Board remands the Gulf War syndrome, to include IBS claim, because E.S.M. indicates that the Veteran referral for evaluation by gastroenterology specialists.  This is not a circumstance where a medical examination report is unclear or insufficient; instead, this is a circumstance where potentially relevant records have been created but no attempt to obtain them has been made.  Therefore, the Board may proceed to a decision as to the fibromyalgia and CFS claims, but not for the Gulf War syndrome, to include IBS, claim.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (requiring that, when the Board decides one issue and remands a related issue for development that may be pertinent to decided issue, the Board must explain why there is not a "divergent position" as to the adequacy of the record for the decided issue).  

The duty to assist in obtaining outstanding records includes records in the possession of a Federal agency, to include VA and SSA.  38 C.F.R. § 3.159(c)(2).  The Veteran's VA treatment records, as they relate to hearing loss, fibromyalgia, CFS, and right thumb DJD, have been obtained.  Although the Board remands for some psychiatric treatment records at Vet Centers below, there is no indication that the Veteran was treated for hearing loss, fibromyalgia, CFS, or right thumb DJD at a Vet Center.  The Board also exercises its discretion to supplement the record with additional VA treatment records pertaining to the remanded issues to ensure a complete record on appeal should the Veteran's claims not be granted on remand.  Cf. Brambley, 17 Vet. App. at 24.  

As to the left ear hearing loss claim, the Veteran testified in April 2015 that he had undergone a hearing test approximately two years prior on an out-patient basis.  Hrg. Tr. at 18.  The claims file contains a December 2012 audiology consult note, described at length above.  The Board has found that note does not support the existence of a current left ear hearing loss disability.  Relevant evidence is that which has "any tendency to make a fact more or less probable than it would be without the evidence."  Fed. R. Evid. 401.  The Board finds that, given the use of a technical term, obtaining the scores themselves would have no tendency to make the existence of a left ear hearing loss disability more or less probable because they would be cumulative of the evidence already of record.  Accordingly, the Board concludes that the duty to assist does not require VA to associate the audiogram scores with the claims file.  See Golz, at 1320.  

In July 2014, the RO contacted the SSA and confirmed that the Veteran was not in receipt of either Title II or Title XVI benefits.  The Veteran testified before the undersigned that he continued to work a full-time job and has not indicated that he has ever filed a claim with the SSA.  The RO's information request appears to have been in support of a claim for dependents' benefits.  As a result, the Board concludes that there are no relevant records in the possession of the SSA which VA must obtain pursuant to the duty to assist.  See Golz, at 1320.  

In light of the foregoing, the Board concludes that VA's duty to assist in obtaining outstanding records has been satisfied.  

2. Medical Examination or Opinion 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination or opinion, the examination or opinion must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

As discussed above, the Veteran underwent an April 2007 VA examination in connection with his hearing loss disability claim and a December 2012 VA examination in connection with his fibromyalgia and CFS claims.  The Board finds that the examinations are adequate for rating purposes, as the examiners reviewed the claims file, including the service treatment records, examined the Veteran, reported relevant clinical findings, and provided opinions with rationales that incorporated evidence in the claims file and medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The RO provided the Veteran an appropriate VA examination in July 2014 for the right thumb DJD.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there is no lay or medical evidence suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the right thumb disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

The appeal as to the issue of entitlement to service connection for a right eye disability, diagnosed as myopia and astigmatism, is dismissed.

Entitlement to service connection for sleep apnea is granted. 

Entitlement to service connection for erectile dysfunction is granted. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for CFS is denied.

Entitlement to a 10 percent initial disability rating, but no higher, for DJD of the right thumb is granted.



REMAND

The Board must remand the remaining issues for additional development.

A. Right Ear Hearing Loss

As noted above, the Veteran underwent a December 2012 VA audiology evaluation.  The puretone scores are not of record.  The audiologist's summary indicates that the Veteran had abnormal hearing scores in the 3,000 and 4,000 Hz test ranges in the right ear, though he had 100 percent speech recognition in that ear.  The Board cannot determine whether the scores rise to a level of a hearing loss disability in the right ear without the puretone scores.  As such, the Board remands the right ear hearing loss issue to associate the audiogram with the claims file.  

B. PTSD

The Veteran's VA treatment records from the Atlanta, Georgia, VA Medical Center, dated from July to November 2010 show a diagnosis of a mood disorder and that the Veteran had anger management issues.  He was referred for PTSD assessment in October 2010.  The Veteran established care at the Lakeland, Florida, VA community based outpatient clinic in December 2011.  At that time, the Veteran reported a history of PTSD and depression that had been diagnosed in Atlanta.  

The Veteran has also reported treatment through Vet Centers in Georgia and Florida, requesting that the treatment records be associated with the record, apparently unaware that an authorized release is necessary for such action.  The RO did not clarify this for the Veteran.  The Board remands to provide the Veteran with an opportunity to submit a completed authorized release form and, if the form is submitted, to obtain these records.

C. Eczema and PFB

The Board must remand the eczema and PFB claims for an additional examination.  The Veteran's eczema was not evaluated in an active phase.  VA is required to offer an examination while the Veteran's skin problems are active.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran also testified that his PFB had resulted in scarring on his neck, which had recently progressed.  The Veteran is entitled to a new VA examination where the evidence suggests a worsening after the last VA examination.  See 38 C.F.R. § 3.327(a) (2015).  

D. Gulf War Syndrome, to include IBS

The Veteran has also submitted an April 2015 letter from Dr. E.S.M. to the effect that the Veteran has been referred to Gastroenterology for evaluation and treatment of IBS.  The Board remands to obtain any outstanding records from this referral and evaluation.  

E. Left shoulder

The Veteran testified before the undersigned that he injured his left shoulder three times during service and that he had ongoing pain in that shoulder.  April 2015 Board Hrg. Tr. at 14-15.  The Veteran underwent a May 2009 VA examination in connection with this claim.  The Veteran reported that the condition had existed since 1992.  The Veteran was diagnosed left shoulder strain following a physical examination.  The examiner did not offer a nexus opinion.  The Board notes that the Veteran's report of lay symptoms contained in the 2009 VA examination report are sufficient to trigger the duty to assist in providing a medical opinion as to nexus; the Board remands for such an opinion.

The Board takes this opportunity to explain on the record a discrepancy between the May 2011 Statement of the Case (SOC) and the record before the Board as relevant to this issue.  During development, the RO received records from Piedmont Hospital.  In the May 2011 SOC, the RO recited the contents of those records, in which the patient reported a shrapnel injury to the shoulder resulting in reconstructive surgery.  The Board has reviewed these records and determined that they were misfiled.  The records pertained to a Vietnam-era veteran who had undergone shoulder and knee replacement surgery.  The Veteran in this case first entered service in 1986 and could not be a Vietnam-era veteran.  Similarly, he has not ever suffered a shrapnel injury to the left shoulder.  Moreover, he has not undergone a joint replacement surgery of the knees or shoulder.  Thus, the records do not pertain to the instant appeal and they have been transferred to the correct claims file.  

F. Bilateral Knees, Left Ankle

The Veteran argued at the April 2015 Board hearing that he was entitled to a temporary total rating due to the need for convalescence from February 2010 surgery on his left knee during the pendency of this appeal.  As this is an alternative theory of entitlement with differing notice and development requirements than the initial disability rating addressed by the AOJ, the Board remands for appropriate notice and such development as the AOJ deems necessary.  

The Board must remand the ratings for both knees and the left ankle for additional records.  After the April 2015 Board hearing, the Veteran submitted medical records indicating that he received referrals for pain management and orthopedic specialist care for "foot and ankle" in August and October 2014, paid for through TRICARE.  The Veteran appears unaware that the underlying treatment records are necessary.  The Board remands to assist the Veteran by attempting to associate any records resulting from those referrals with the record.  

The Veteran seeks regular medical care through VA.  The Board also takes this opportunity to obtain any outstanding VA treatment records pertinent to these claims since the records were last updated in December 2012.  

The Veteran has not received a VA examination for the knees or left ankle since December 2012.  To ensure a complete record on appeal, the Board also takes this opportunity to order new examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding substantiating a claim for a temporary total rating due to the need for convalescence from surgery.

The AOJ should conduct any appropriate development resulting from the Veteran's response to the notice.

2.  Request the Veteran to fill out and return an authorized release form (VA Form 21-4142) for his Vet Center records in Atlanta, Georgia, and Lakeland, Florida.  If the Veteran submits the form, then make appropriate efforts to obtain these records.

4.  Request the Veteran to fill out and return an authorized release form (VA Form 21-4142) for his gastroenterology, orthopedic, and pain management referrals from 2014.  If the Veteran submits the form, then make appropriate efforts to obtain these records.

5.  Obtain any outstanding VA treatment records generated since December 2012 and associate them with the file.

6.  Obtain the December 2012 audiogram puretone threshold scores from the audiometric evaluation conducted at the VA Lakeland CBOC and associate it with the claims file.

7.  Schedule the Veteran for a VA skin examination.  
The examination must be provided on a flexible schedule to increase the likelihood that it is performed while the Veteran's eczema is active.  The Veteran must cooperate with the AOJ to ensure that the examination is undertaken during an appropriate time period.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a skin disorder, which he calls eczema, that began in service or is causally linked to any incident of the Veteran's service.

The examiner should also to determine the current symptoms and level of severity of the service-connected PFB.

All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide a complete rationale, with citation to relevant medical findings, for all opinions provided. If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Schedule the Veteran for a VA joints examination to determine the current symptoms and level of severity of the service-connected left knee, right knee, and left ankle disabilities.  All necessary diagnostic tests and studies should be performed, and all findings should be set forth in detail.  

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner should also describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

TO THE EXTENT FEASIBLE, ANY ADDITIONAL LIMITATION OF MOTION DURING FLARE-UPS AND FOLLOWING REPETITIVE USE SHOULD BE PORTRAYED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.

If it is not feasible to portray additional limitation of motion in terms of additional range of motion loss, the examiner should explain why.  The examiner is advised that if the range cannot be determined because the Veteran is not in the midst of a flare-up, the examiner must also explain why an examination of the Veteran during a flare-up cannot be provided.  

9.  Then, the AOJ should readjudicate the claims on the merits, to include entitlement to a temporary total rating for the left knee DJD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


